Citation Nr: 1711150	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for service connection for PTSD.  The Veteran disagreed with this decision in December 2007.  He perfected a timely appeal in March 2010. 

In April 2010, the Veteran had an informal hearing conference with a Decision Review Officer (DRO).  The Veteran testified at a video conference hearing before the Board in June 2011; a transcript of this hearing is of record.

In August 2011, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include anxiety disorder and PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In January 2013, the Court issued an Order vacating the August 2011 Board decision in part.  The Board remanded this issue for additional development in June 2013 and July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the development actions requested in the Board's July 2016 remand were not fully completed.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  Although the Board regrets the delay, the additional development specified in the prior remand must be conducted prior to adjudication.

The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293(2013) (noting that evidence of a disability preceding the date of claim should be considered when determining whether a disability existed at the date of the claim). 

In a February 2010 VA examination, the examiner opined that although the Veteran was exposed to events that "would be stressful enough to be considered for a diagnosis of PTSD, he currently does not report symptoms of sufficient quantity to warrant a full diagnosis of PTSD."  The Veteran was diagnosed as having an anxiety disorder, not otherwise specified, and the examiner opined that it "did not appear that the Veteran's current symptoms of anxiety were due to or related to service."  The examiner reasoned that the Veteran appeared to be coping adequately and contributed meaningfully to his family relationships and to his community.  This opinion is inadequate because the examiner failed to explain why the Veteran's anxiety disorder is unrelated to his service.  

In a June 2013 remand, the Board requested an additional examination to determine the etiology of the Veteran's psychiatric disorders.  

In a July 2013 VA examination, the examiner opined that the Veteran did not have a current diagnosis of PTSD or any other DSM-IV mental disorder.  The July 2013 examiner reasoned that "the Veteran's past diagnoses were mild, transient, and have since remitted."  However, the examiner failed to provide an opinion as to the etiology of the past diagnoses that were made during the appeal.  For instance, the Veteran was diagnosed with anxiety disorder during the February 2010 VA examination.  Additionally, the evidence of record includes a July 2013 letter from Dr. Eidman who diagnosed the Veteran with PTSD; VA medical records (including a February 2013 mental health screening) which include diagnoses of a sleep disorder, anxiety, PTSD, and depression.  

As the VA opinion did not address the prior psychiatric diagnoses of record, the Board remanded the claim in July 2016 and requested an examination to determine if any psychiatric disorder the Veteran was diagnosed with during the pendency of the appeal was caused or aggravated by active service. 

In a February 2017 VA examination, the examiner opined that the Veteran did not currently meet the criteria for a diagnosis of PTSD or any other mental disorder that conforms with DSM-5 criteria.  However, the examiner failed to discuss the Veteran's past diagnoses of psychiatric disorders in her opinion.  The July 2016 remand instructions specifically stated that "if a mental disorder is not diagnosed, that should be explained in the context of the record which shows several diagnoses of mental disorders, to include anxiety disorder, depression, and PTSD."  

As the July 2016 remand directives were not followed, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268.   

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the February 2017 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner.  Following review of the file, and the remand, the examiner is to address the following:

(a) Identify all psychiatric disorders that have been diagnosed since the claim was filed in March 2007.  The examiner is advised that the Board has noted diagnoses of anxiety, depression, and PTSD as discussed above in this remand.  If the examiner determines that any or all of these prior diagnoses are not/were not valid, the examiner must reconcile his or her opinion with these previous diagnoses.  

The examiner is advised that even if a disorder resolved during the appeal period, service connection may still be awarded if the diagnosis was made when the claim was filed or at any time while the appeal is pending.  McClain, 21 Vet. App. at 321.  

(b) For each psychiatric disorder diagnosed during the appeal (to specifically include anxiety, depression, and PTSD) is it at least as likely as not (50 percent probability or more) that such disorder had onset in service or is related to service, to include the Veteran's reported in-service stressors involving fear of hostile military or terrorist activity?  

If a psychosis is diagnosed, is it at least as likely as not that such psychosis had onset within a year of service discharge?

(c) If the criteria for PTSD are met, specify the stressors supporting the diagnosis.

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  

The examiner is further advised that in determining whether the Veteran meets the criteria for a psychiatric diagnosis, consideration of medical and lay evidence both prior to and since the filing of the claim for service connection is required.  The Veteran is competent to report symptoms and treatment, and his lay statements should be considered in formulating the requested opinions.

If it is not possible to provide the opinions without resorting to speculation, then explain why (e.g. the inability to provide an opinion is based on the limits of medical knowledge).  If there is additional evidence missing from the record that could enable an opinion to be provided, then please identify it.  

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

